        Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


 BIG TIME VAPES, INC. and UNITED                   §
 STATES VAPING ASSOCIATION,                        §
 INC.,                                             §
                                                   §
 Plaintiffs,                                       §
                                                   §     Civil Case No. 1:19-cv-531-LG-JCG
 v.                                                §
                                                   §
 FOOD AND DRUG                                     §     DECLARATORY AND INJUNCTIVE
 ADMINISTRATION; NORMAN E.                         §     RELIEF REQUESTED
 “NED” SHARPLESS, M.D., in his                     §
 official capacity as Acting Commissioner          §
 of Food and Drugs; and ALEX M.                    §
 AZAR, II, in his official capacity as             §
 Secretary of Health and Human Services,           §
                                                   §
 Defendants.                                       §


                       PLAINTIFFS’ MEMORANDUM IN RESPONSE
                         TO DEFENDANTS’ MOTION TO DISMISS

        Defendants’ motion to dismiss argues that, “as explained in Defendants’ combined

memorandum, Plaintiffs have failed to state a claim under the nondelegation doctrine or the

Declaratory Judgment Act.” ECF 24 at 1. Plaintiffs file this memorandum in support of their

response to Defendants’ motion to dismiss.

                                             ARGUMENT

I.      Legal Standard

        “A motion to dismiss under rule 12(b)(6) is viewed with disfavor and is rarely granted.”

Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000) (internal quotation

omitted). To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 2 of 9



Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “The court must accept all well-pleaded facts as true, and view them in the light

most favorable to the plaintiff.” Inclusive Communities Project, Inc. v. Lincoln Prop. Co., 920

F.3d 890, 899 (5th Cir. 2019) (“ICP”) (cleaned up; internal quotations omitted). Further, “[a]ll

questions of fact and any ambiguities in the controlling substantive law must be resolved in the

plaintiff’s favor.” Id. (quoting Lewis v. Fresne, 252 F.3d 352, 357 (5th Cir. 2001)). “On the

other hand, courts are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Id. (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

       Further, the court’s analysis is “limited to (1) the facts set forth in the complaint, (2)

documents attached to the complaint, and (3) matters of which judicial notice may be taken

under Federal Rule of Evidence 201.” Id. “When a defendant attaches documents to its motion

that are referenced in the complaint and are central to the plaintiff's claims, however, the court

can also properly consider those documents.” Id.

II.    The Motion to Dismiss Should Be Denied Because Plaintiffs Have Alleged a
       Plausible Claim.

       Plaintiffs allege in their Complaint that the deeming provision of the Tobacco Control

Act, 21 U.S.C. § 387a(b), impermissibly delegates legislative power to the Executive branch, and

is therefore unconstitutional and unenforceable. Complaint ¶¶52-68. In particular, Plaintiffs

allege that the deeming provision imposes no limitations on the Secretary’s discretion with

respect to which “tobacco products” should be subjected to the TCA. Plaintiffs quote the FDA’s

own representations made to another federal court, and in the Deeming Rule itself, admitting that

the deeming provision imposes no meaningful limitations on the Secretary’s discretion. Compl.

¶¶59-60.



                                                2
        Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 3 of 9



        If these allegations are true—that is, that the deeming provision imposes either no limits,

or some limits that are still constitutionally insufficient—then Plaintiffs have clearly stated a

plausible claim to relief that survives a motion to dismiss. Indeed, Plaintiffs rely in large part on

binding Supreme Court authority that is materially analogous, see Panama Refining Co. v. Ryan,

293 U.S. 388 (1935), except that the Complaint sufficiently alleges that the deeming provision

here is even more unbounded than the authority struck down in that case.            In analyzing a Rule

12(b)(6) motion to dismiss, the Court is required to accept Plaintiffs’ factual allegations as true,

and “any ambiguities in the substantive law must be resolved in the [P]laintiffs’ favor” as well.

ICP, 920 F.3d at 899 (italics added). Consequently, and especially given Panama Refining,

Plaintiffs have easily stated a plausible claim for relief, and the motion must be denied.1 In fact,

Plaintiffs have demonstrated not merely a plausible claim but likelihood of success on the merits

in the context of their injunction motion.         Plaintiffs incorporate here their argument as to

likelihood of success on the merits as contained in their motion for preliminary injunction (ECF

17 at 33-43 (Argument section II) and reply in support thereof (ECF 29 at 3-13 (Argument

section I)).

        The Defendants’ motion to dismiss should, therefore, be denied.

III.    The Motion to Dismiss Should Be Denied Because Plaintiffs Are Entitled to
        Reasonable and Necessary Discovery.

        Even if the sufficiency of Plaintiffs’ allegations were in doubt, however, the Court should

deny the motion to dismiss because Plaintiffs are entitled to reasonable discovery. Plaintiffs

require at least some discovery in this case, for two independent reasons.


1
  This is distinguishable from situations in which a complaint is properly dismissed where a plaintiff’s
claim, however factually elaborate, fails simply because there is no valid cause of action under the
relevant substantive law. See, e.g., Collins, 224 F.3d 496 (dismissing suit because plaintiff shareholders
are not within the class of beneficiaries who have a right to sue in contract under New York law).
                                                    3
        Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 4 of 9



        a. Refutation of Defendants’ voluminous references to factual material outside the
           pleadings.

        First, discovery is necessary to refute the background picture the Defendants attempt to

paint with their voluminous (but superficial) references to factual material outside Plaintiffs’

Complaint.

        To be clear, Plaintiffs object, with respect to the resolution of the instant motion to

dismiss, to the consideration of any evidence or factual material referenced by Defendants in

their combined memorandum. It is well-established that the only facts that may be considered in

resolving a motion to dismiss are those stated in the complaint, in documents attached to the

complaint, or matter the proper subject of judicial notice and which is, in fact, judicially noticed.

ICP, 920 F.3d at 899; Scanlan v. Texas A&M University, 343 F.3d 533, 536-37 (5th Cir. 2003).

Defendants filed a combined memorandum in which they argue both in opposition to Plaintiffs’

injunction motion and in favor of their own motion to dismiss. ECF 25. The memorandum is

replete with references to factual material, including scientific studies, that are woven into

Defendants’ argument on the merits of the nondelegation claim but are wholly outside of

Plaintiffs’ complaint.2 Defendants purport to use these materials both to paint a background

picture for the Court (thereby coloring the Court’s frame of reference or view of ENDS industry

in general) and to burnish certain specific points with respect to the application of the

nondelegation principle to the challenged statute/regulations. Plaintiffs summarize some of the

factual matter Defendants have impermissibly sought to rely upon, and provide a statement of

the information Plaintiffs intend to secure during an appropriate discovery phase in response.



2
  Even if a plaintiff attaches or incorporates parts of a certain document in his complaint, that does not
open the door for a defendant to rely on other parts of even that same document to support a motion to
dismiss over plaintiff’s objection. Scanlan, 343 F.3d at 536-39.
                                                    4
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 5 of 9



       Some of the factual material cited by Defendants is potentially relevant to the

nondelegation claim in a broad sense:

      Both parties cite the statement in Whitman v. American Trucking Associations, 531 U.S.
       457, 475 (2001), that “the degree of agency discretion that is acceptable varies according
       to the scope of the power” delegated. See Plfs’ Mem. at 34; Defs’ Mem. at 34.
       Defendants quote this statement and imply that the Deeming Rule is similar in scope of
       economic impact to the example regarding “country elevators” (i.e., not much economic
       impact at all), while Plaintiffs cited this statement as part of their argument that the
       Deeming Rule has a broad economic impact and therefore requires more substantial
       guidance from Congress and judicial scrutiny. Plfs’ Mem. at 34. This is a fact issue
       calling for economic data. Plaintiffs are entitled to the opportunity to secure admissible
       evidence reflecting the size of the ENDS industry and other newly-deemed industries
       (cigars, etc.), the jobs at stake, etc., before the Court can determine how this factor affects
       the challenge here.
      Defendants begin their memorandum with a recitation of the dangers that purportedly
       animated Congress in passing the TCA in 2009, suggesting that subjecting ENDS to the
       TCA is obviously consistent with Congress’ intent and purpose. Defs’ Mem. at 3-5. This
       section relies on parts of the legislative record that are discussing studies undertaken
       years, and even decades, before ENDS were on the market in the US, and which focused
       primarily on the dangers of combustible tobacco products. As with the rest of the
       evidentiary materials referenced, these are not materials that Plaintiffs rely upon or
       incorporate in their Complaint. Plaintiffs must have the opportunity to adduce admissible
       evidence reflecting the fact that combustible tobacco products are far more dangerous
       than vapor products, thus undermining Defendants’ attempt to simply extrapolate such
       concerns as if they applied with the same force here.

       If Defendants wanted to provide the Court with the opportunity to dismiss Plaintiffs’ case

entirely as a matter of law, they could have filed a separate memorandum in favor of their motion

to dismiss, limited to the discussion of the nondelegation jurisprudence and relevant legal facts.

Instead, they filed the combined memorandum relying on voluminous extraneous facts. By

doing so, they have forefeited their opportunity to seek final dismissal on the merits without any

discovery.

       Plaintiffs note that they do not concede that any of Defendants’ arguments or evidence

actually undermine the constitutional challenge—the fact is that the deeming provision is

unconstitutional on its face for the same reasons that animated Panama Refining. Nonetheless,

                                                 5
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 6 of 9



Plaintiffs are not required to concede their opportunity to secure admissible evidence that may be

necessary to refute or contextualize any evidence that the Defendants may want to adduce in this

case, either now or in a later motion or proceeding. In other words, while Plaintiffs will argue

that they should win as a matter of law without any further discovery, they do not have to assume

that this (or a higher) Court will entirely agree, and concede their right to discovery. Plaintiffs

have a right to use necessary discovery tools to secure evidence that is relevant to their claims.

       The fact that Plaintiffs have submitted evidence in relation to their preliminary injunction

motion (which is not at issue with respect to the instant motion to dismiss) does not suffice for

actual discovery to seek admissible evidence for the merits. Plaintiffs were limited to proffering

whatever information was available at hand and without the aid of discovery tools.

       b. Discovery relevant to Plaintiffs’ claims irrespective of Defendants’ motion to
          dismiss.

       Even independent of Defendants’ motion to dismiss, Plaintiffs are entitled to a period of

appropriate discovery related to the merits of their claims.

       For one, Plaintiffs have reason to believe that discovery in this particular case will yield

evidence that will undermine a commonly-recited practical justification for broad delegations by

illustrating that delegating too broadly can actually undermine that same justification.

       The Court has long recognized that Congress may “obtain[] the assistance of its

coordinate branches” within constitutional bounds, Mistretta v. United States, 488 U.S. 361, 372

(1989), and “‘the extent and character of that assistance must be fixed according to common

sense and the inherent necessities of the government co-ordination.’”            Id. (quoting J.W.

Hampton, Jr. & Co. v. United States, 276 U.S. 394, 406 (1928)). It is in this vein that some

delegation cases refer to the necessity of delegating fact-finding functions or other discretion to

“experts” in the Executive branch, to deal with the minutiae that Congress purportedly cannot
                                                 6
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 7 of 9



attend to. While this may be true within constitutional limits, Plaintiffs contend that this case

aptly illustrates that delegating too much authority—the authority to make the policy that

Congress is required to make—not only short-circuits the legislative process so carefully

enshrined in the Constitution and vested in the two Houses of Congress, but also undermines the

proper functioning of the experts and agencies of the Executive.

       When operating within its constitutional limitations, as the science- and evidence-based

agency that it claims to be, the FDA (and CDC, etc.) meets a critical public function. But vesting

it with unilateral authority (as part of the Executive branch) to make legislative decisions skews

the FDA’s motivations and incentives, which can have the effect of subjugating the science to

the policy agenda. This has been illustrated here in the way the FDA and CDC have obfuscated

the results of the National Youth Tobacco Survey. The FDA has relied on the results of the

survey to justify its indiscriminate regulation of ENDS, citing an undifferentiated uptick in youth

vaping. Plaintiffs contend, however, that the results of that survey, and other evidence, reflect

clearly that the uptick in youth vaping is attributable almost entirely to a distinctive subset of

vaping products (namely, Juul and other pod-based, closed systems), and not the open-system

devices that the USVA’s members sell. FDA knows this, but has deliberately obfuscated and

generalized the survey results in all its public comments because it wants to piggyback its policy

agenda—regulating vaping in general—on the cited uptick in youth vaping. These are the kinds

of distinctions that can be made—and that interested parties have more opportunity to

influence—in the legislative process in Congress.         Similarly, Plaintiffs intend to secure

admissible evidence reflecting that the FDA and CDC have deliberately obfuscated and

sensationalized the recent lung illnesses—consistently referring to them as “vaping” illnesses—

when it should have been obvious (and likely was obvious) that these illnesses arose from black-

                                                7
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 8 of 9



market THC-based products, not nicotine e-liquids such as are at issue in this case (just as it was

obvious to the USVA’s members). Plaintiffs intend to seek admissible evidence reflecting that

the policy motivations accompanying the broad policy discretion delegated here have tainted and

undermined the ability of the FDA and CDC to perform the legitimate function they should be

performing.

       In short, Plaintiffs should be entitled to an appropriate discovery phase in order to secure

admissible evidence that may tend to make any fact relevant to their claims more probable than it

would be without the evidence. See Fed. R. Evid. 401.

                                              PRAYER

       Plaintiffs respectfully request the Court deny Defendants’ motion to dismiss. Plaintiffs

further request any additional relief to which they may be justly entitled.

                                              Respectfully submitted,

                                              FORMAN WATKINS & KRUTZ LLP

                                              /s/Spencer M. Ritchie_______
                                              Spencer M. Ritchie
                                              Mississippi Bar No. 103636
                                              210 E. Capitol Street, Suite 2200 (39201)
                                              P.O. Box 22608
                                              Jackson, MS 39225-2608
                                              Tel.: (601) 960-8600
                                              Fax: (601) 960-8613
                                              spencer.ritchie@formanwatkins.com

                                              NAJVAR LAW FIRM, PLLC

                                              Jerad Wayne Najvar*
                                              Texas Bar No. 24068079
                                              jerad@najvarlaw.com
                                              Austin M.B. Whatley*
                                              Texas Bar No. 24104681
                                              austin@najvarlaw.com
                                              2180 North Loop W., Suite 255
                                              Houston, TX 77018
                                                 8
       Case 1:19-cv-00531-LG-JCG Document 32 Filed 11/20/19 Page 9 of 9



                                            Tel.: (281) 404-4696
                                            Fax: (281) 582-4138
                                            *Motion for admission pro hac vice forthcoming.

                                            Counsel for Plaintiffs


                                     Certificate of Service


       I do hereby certify that I have electronically served the foregoing Reply using the Court’s

ECF system, which sent notification to all known counsel of record.

       THIS, the 20th day of November, 2019.

/s/ Spencer M. Ritchie______________
Spencer M. Ritchie




                                                9
